129 F.3d 1254
Alan A., Barry B., Carl C., David D., Harry H., Helen H.,Irving I., Jeff J., Kenneth K., as Representativesof a Class Pursuant to Fed. R. Civ. P.23 (a), 23(b) (2)v.Peter Verniero, Attorney General of New Jersey, Jeffrey S.Blitz, Atlantic County Prosecutor, William Schmidt, BergenCounty Prosecutor, Stephen G. Raymond, Burlington CountyProsecutor, Lee A. Solomon, Acting Camden County Prosecutor,Stephen D. Moore, Cape May County Prosecutor, ArthurMarchand, Cumberland County
NOS. 97-5410, 97-5418
United States Court of Appeals,Third Circuit.
Sept 17, 1997

1
Appeal From:  D.N.J. ,Nos.97cv01288, 97cv02919


2
Appeals Consolidated.